Citation Nr: 9921770	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION


The veteran served on active duty from May 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously denied claim for service connection for 
PTSD.  The veteran filed a timely appeal to this adverse 
determination.  The veteran's claims file was subsequently 
transferred to the RO in St. Louis, Missouri.

When this matter was previously before the Board in March 
1998 it was remanded to the RO to allow the veteran to 
testify at a hearing before a Member of the Board, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  In a January 1987 rating decision, the RO originally 
denied service connection for PTSD.

2.  The veteran was notified of this denial in February 1987, 
but did not file a timely appeal.

3.  The evidence received since the time of the RO's January 
1987 rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The January 1987 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).

2.  The evidence received since the January 1987 rating 
decision is new and material, and the claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156(a) (1998).

3.  The veteran's claim for service connection for PTSD is 
well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  In a January 1987 rating decision, 
the RO initially denied the veteran's claim for service 
connection for PTSD, on the basis that the evidence did not 
indicate that the veteran had ever been diagnosed with this 
disorder.  Evidence considered in January 1987 included the 
veteran's service medical records, which were negative for 
any reported complaint or diagnosis of, or treatment for, 
PTSD.  Also considered was the report of a VA psychiatric 
examination dated in November 1986, which diagnosed a 
personality disorder and drug and alcohol abuse, but 
specifically found "no evidence of criteria for post-
traumatic stress disorder."

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in February 1987.  
However, no appeal was filed within one year of notification 
of the February 1987 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet.App., 251, 253 
(1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the "Court"), has recently 
articulated a three-step process which must be followed in 
addressing attempts to reopen a previously denied claim.  
First, the Board must determine whether the evidence added to 
the record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) 
(summarizing the criteria established by Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet.App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final January 1987 
decision includes the reports of VA psychiatric examinations 
conducted in September 1988 and November 1994, as well as VA 
outpatient treatment notes and group therapy notes dated from 
March 1995 to December 1998.  Although the two VA examination 
reports do not indicate diagnoses of PTSD, the VA outpatient 
treatment notes contain multiple diagnoses of PTSD.  
Furthermore, several of these diagnoses were explicitly 
linked by the examiners to the veteran's reported combat 
experiences in Vietnam.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
PTSD is reopened.

The Board further finds that the veteran has met his burden 
of submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability, in the form of diagnoses by VA 
medical personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 
Vet. App. 19, 21 (1993). 


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.  
To this extent, the appeal is allowed.

The claim for service connection for PTSD is well grounded.  
To this extent, the appeal is allowed.


REMAND

Because the claim is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); EF v. Derwinski, 1 Vet. App. 324 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen, 10 Vet.App. at 128.

In this case, the Board has already determined that there is 
medical evidence establishing a clear diagnosis of PTSD, as 
well as several medical opinions linking this PTSD to the 
veteran's claimed inservice stressors.  The only remaining 
issue to be determined, therefore, is whether the evidence 
establishes that the claimed inservice stressors actually 
occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet.App 91, 98 (1993).

Although the veteran has stated that he was involved in 16 
firefights while stationed in Vietnam, all of which he states 
were stressful and life-threatening, he focused on two 
specific stressors at the time of hearings before RO hearing 
officers in August 1995 and January 1997, and at the time of 
his Travel Board hearing before the undersigned Board Member 
in January 1999.  The veteran reported that the first 
stressor occurred shortly after arriving in Vietnam, while he 
was assigned to Troop A, 4th Squadron, 1st Platoon, 11th 
Armored Calvary.  He stated that he was assigned to the 11th 
Cavalry from the time he arrived in Vietnam in late July 1971 
through approximately the end of August or beginning of 
September.  He testified that on either July 23, 1971 or 
August 23, 1971 (he was unsure which), the convoy he was 
traveling in was ambushed while leaving a village in Tet.  He 
related that a young boy, aged 14 or 15, ran toward his truck 
with a satchel charge, and he was forced to shoot him.  He 
stated that two American soldiers were injured in this 
ambush:  a soldier whose last name was Hatcher and another 
soldier who was a gunner whose name he did not know.

The second stressor occurred after the veteran had been 
reassigned at the end of August or beginning of September 
1971 to the 32nd Medical Battalion, where the veteran worked 
hauling medical supplies in convoys.  The veteran related one 
incident in particular in which the gun partner in the truck 
he was riding in was shot in either the left or right 
shoulder.  The veteran stated that the gun sergeant's name 
was either Larry Johnson or Johnston, and that he was 19 
years old from New York state.  The veteran stated that this 
incident occurred while hauling supplies from Cam Rahn Bay to 
Qui Nhon, but gave somewhat conflicting testimony about the 
date of the attack.  At the time of his hearing in August 
1995, the veteran stated that this ambush occurred on October 
15, 1971.  However, at the time of his subsequent RO hearing 
in January 1997 and his Travel Board hearing in January 1999 
the veteran stated that this incident had occurred in late 
August 1971.

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  38 C.F.R. § 3.304(f) (1998).  The Board 
observes that the RO has therefore made several attempts to 
verify the veteran's claimed combat incidents, including 
several requests to the National Personnel Records Center 
(NPRC) for records including the following:  morning reports 
for Troop A, 4th Squadron, 1st Platoon, 11th Armored Cavalry to 
confirm any wounded in action or killed in action; service 
medical records from the veteran's period of service with the 
32nd Medical Battalion; and confirmation of the veteran's 
assignment to "Troop A" from July to October 1971.

In a response dated in January 1996, the NPRC reported that 
it had already sent all available service medical records for 
the veteran, and that morning reports had been phased out in 
the early 1970s.  However, it was noted that requests for 
searches for morning reports should not exceed a period of 3 
months and should provide exact dates, complete 
organizational assignments, and remarks that are to be 
searched for.  Although the RO later submitted additional 
requests for morning reports, it does not appear that the 
specific information required by the NPRC, as reported by the 
veteran in his various hearings, was included in these 
unsuccessful requests.  In light of new, more specific 
stressor information received from the veteran, a new request 
for morning reports is appropriate.  

In addition, it does not appear from the record that the RO 
has requested copies of the unit histories for the units to 
which the veteran was assigned.  In this regard, a request to 
the USASCRUR for the unit histories of the 11th Armored 
Calvary and the 32nd Medical Battalion would potentially be 
useful in attempting to verify the veteran's claimed 
stressors.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board finds that 
further development with respect to the issue on appeal in 
this case is warranted.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO should review the veteran's 
claims file and prepare a summary of his 
claimed inservice stressors, including 
the two convoy ambushes reported by the 
veteran described above.

2.  The RO should forward the summary of 
his claimed stressors to the NPRC in an 
attempt to verify his claimed stressors.  
The RO should specifically request copies 
of any morning reports for the units to 
which the veteran was assigned while in 
Vietnam.  This request should include, to 
the extent possible, the exact dates, 
complete organizational assignments, and 
remarks to be searched for. 

3.  The RO should also forward the 
stressor summary to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) in a further 
attempt to verify the veteran's claimed 
stressors.  The RO should specifically 
request any information they possess 
regarding the structure and deployment of 
the units to which the veteran was 
assigned while in Vietnam.  Of particular 
use would be copies of the unit histories 
for Troop A, 4th Squadron, 1st Platoon, 
11th Armored Calvary from July to August 
1971, and for the 32nd Medical Battalion 
from August to October 1971.  The 
USASCRUR's review should include a search 
for any incident reports pertaining to 
the events detailed by the veteran while 
serving in these units.  Any information 
obtained should be associated with the 
claims folder.

4.  If and only if, the RO determines 
that any of the veteran's claimed 
stressors have been verified, the veteran 
should be scheduled for a psychiatric 
examination.  The examiner should be 
asked to offer an opinion as to whether 
it is at least as likely as not that the 
veteran's verified stressor during 
service supports a diagnosis of PTSD.  

5.  After completion of development 
specified in paragraph 4 or if no 
stressor is verified, the RO should 
readjudicate the issue of the veteran's 
entitlement to service connection for 
PTSD.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals


 

